Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 1/27/2022 have been considered but they are not persuasive. 

The arguments that the rejection is “in clear error” for the reason of not teaching or rendering obvious the recitation of  “the at least part of the second interface overlaps the through via in a plan view” is not persuasive as this asserted recitation is not found in any of the currently pending claims.

The argument the region is entirely filled can not include any other material is not persuasive as the claim is open ended by use of “comprising”.  The claim does not explicitly require only the dielectric in the region without any other object or material.  The interpretation of the language is being argued is a very narrow interpretation.  Conceptually in the art dielectrics can have various particles added to change and modify dielectric constants.  In this type of scenario would these particles constitute the entire area not being filled with a dielectric?  If it is really desired to have the narrow 
None the less the rejection as presented does rely on the argued reference alone which has a cross under line in the argued region.  Secondary references are provided to demonstrate metal bridge structures  which are structurally and functionally analogous [i.e. conduct electricity from point A to point B] to the structure claimed [even though they may be named something different or used in a different device], are known to be used and function as routinely expected when the region below is only filled with a deictic.  As such simply rerouting of the conductive cross under lines will not destroy, render the prior art unsatisfactory for its intended purpose, nor even change the operation of the device as repeatedly argued.  One may simply reroute the cross under line maintaining the same functionally equivalent circuit and without changing the functionality of the bridge.  The result would be the region with only a dialectic material in the region, maybe merely changing parasitic induction and capacitance [which would be a generic reason for performing the suggested modification of Park].  This simple conventional bridge structure without a cross under line would still function and operate as routinely expected.  The arguments do not present any factual evidence to dispute.

Regarding Shih and Hu, these references are provided for simple support due to the contesting arguments that a simple bridge structure without a cross under is not known in the art nor would one of ordinary skill consider using such bridge shape without a cross under line.  One of ordinary skill in the art would generally recognize the simple bridge structure may be used in the art even when there is no cross under line, 
Further note the current arguments at pages 13-14 highlight Col. 5, lines 46-45 of Park that explicitly describe and support the suggested modification in the current rejection.  The described “detouring” is the rerouting as being discussed with the suggested modification.  This disclosure demonstrates the structure as suggested by the modification would be known even though it may not be the preferred embodiment of Park to achieve the smallest package size.  As clearly taught by Park, should one of ordinary skill not be concerned “with limited package size” one or ordinary skill would “detour” [reroute] the cross under lines as suggested for the basis of the obvious rejection.
As tough upon above Park is not being applied to teach forming a smaller chip package, but to demonstrate the bridge shape of a UBM trace as claimed.  The filed arguments are not addressing the actual rejection of the claim, as the rejection is not trying to suggest modifying the primary reference to have a smaller size thereby destroying Parks intended purpose, but to actually demonstrate factual evidence that the clamed shape of UBM trace having a bridge shape was a known and capable.  Even the now argued cited passages Col. 5, lines 46-45 of Park support the conventional understanding presented for the basis of the rejection that the detoured/rerouted lines are known and will function in the same manner should space not be a concern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. (US 20150041987 A1) in view of Park ( US 7977783 B1) and in view of Shih et al. (US 9761559 B1) and/or Hu et al. (US 8957694 B2).

    PNG
    media_image1.png
    479
    706
    media_image1.png
    Greyscale

Regarding claim 1, Yew teaches semiconductor device comprising: 
a first semiconductor die [120A] encapsulated within an encapsulant [122]; 
a through via [130] extending from a first side of the encapsulant to a second side of the encapsulant; 
a first redistribution layer [102-108] electrically connected to the first semiconductor die [120A]; 
a dielectric layer over the first redistribution layer [Top dielectric layer of RDL metal level, directly below dielectric layer 106.]; 
a first conductive material [126 – wider regions] extending through the dielectric layer [106]  and in physical contact with a first portion of the first redistribution layer at a first interface, the first interface having a first width; 
[126 – narrower regions] extending through the dielectric layer and in physical contact with the first portion of the first redistribution layer at a second interface, wherein at least part of the second interface is located directly over the through via (Yew Fig. 6 – As shown in Yew figure 6, the level of conductive material 126 having the second interface is located directly over the through via[s] 130).

    PNG
    media_image2.png
    210
    199
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    210
    199
    media_image2.png
    Greyscale

the first portion of the first redistribution layer extending continuously from the first interface to the second interface; 
an external connection [128] in physical contact with the first conductive material [126]; and 
[106/103B] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material facing away from the through via (Yew Fig. 6).. 
The referenced figure 6 of Yew may not be explicitly clear in showing second interface having a second width less than the first width.  

Park et al. figure 11A provides a larger detailed drawing demonstrating a UBM via width being “larger” than a RDL via located in the same level, wherein the RDL level depicted is substantially the same as understood from the Applicant’s own representation of a RDL/UBM via structure.  Park demonstrates the RDL/UBM level formed in the same exact manner and having substantially relative sizes [widths] as provided in the Applicant’s specification/drawings and having substantially the same relative shapes as depicted in the Applicant’s own figures which provide support for the shapes and relative sizes of the elements of the alleged invention.  
It is noted that the claimed range of larger is not precisely or explicitly provided for in the written description.  Larger is merely a observational suggestion supported by the admitted imprecise figures1.  As such Larger may be any conceivable unit of measurement.2

    PNG
    media_image3.png
    283
    491
    media_image3.png
    Greyscale

Figure 11 A of Park depicts a UBM/RDL over and connected to a semiconductor device having
a first redistribution layer [metal layers 151, 152,144, 143,113, etc  Dielectic/insulating/passivation/etc layers 840,140,120, 114] electrically connected to the first semiconductor die [110]; 
a dielectric layer [140] over the first redistribution layer]; 
a first conductive material [151 – wider regions] extending through [opening 142] the dielectric layer [140]  and in physical contact with a first portion [131] of the first redistribution layer at a first interface, the first interface having a first width (the interface has a width to the identical extent to at which the Applicant’s own drawings provide support for.); 
a second conductive material [144 – narrower] extending through the dielectric layer [140] and in physical contact with the first portion [131] of the first redistribution layer at a second interface, the second interface having a second width less than the first width (The second width interface has a width to the identical relative extent to at which the Applicant’s own drawings provide support for.),  the first portion of the first redistribution layer extending continuously from the first interface to the second interface, 
the second conductive material [144] also in physical contact with a second portion [231] of the first redistribution layer, the second portion of the first redistribution layer being separated from the first portion of the first redistribution layer by the dielectric layer [140]3, 
a first portion of the dielectric layer filling an entire area defined below the second conductive material to a straight line extending between a bottommost surface of the first portion of the first redistribution layer and a bottommost surface of the second portion of the first redistribution layer (Park Fig. 11A), the entire area being filled with the portions of the dielectric layer (Park Fig. 11A – note that elements 233 and 252 are not requird to be locates where shown in figure 11A.  As per Col. 5, lines 46-45 the lines may or are known to “detour” around and thus not though as shown.  
an external connection [160] in physical contact with the first conductive material [151]; and 
[840] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material [144] facing away from the through via (Park Fig. 11A).

Further regarding the area being filled with “only the first portion of the dielectric layer”, the area of Park further comprises lines 233 of Park located in  filled space between the two portions of the redistribution layer.  As shown in figure 4A of Park, lines 233 are merely routing lines.  These in the specific space may be omitted should one not desire or need the lines 233 in the location. [ Note: omitting of the elements does not render the bridge structure defective or provide any unexpected results/benefit. See Shih et al. figure 12 (US 9761559 B1) and/or Hu et al. Figure 4 (US 8957694 B2) demonstrating the generic upper level ubm/rdl bridge connecting two lower level RDL lines.  The shape is directly analogous to the shape of Park should 233/253 omitted by rerouting.  The bridge as suggested, and as expected in the art is reasonably expected to operate/function as normally expected without unexpected results or benefit.]
     As understood in the art one could alternatively route the line around obstacles rather than through or under  or even omit the line[s] altogether should there be no need.  This change in shape/arrangements  would be considered merely a optimizable arrangement parameter which does not provide any unexpected results or benefit other than change [for a example] the routing layout.  The lines and levels will operate and function as normally expected regardless of the layout.   There is not recognized or understood criticality to having or not having a line or lines in the specific location.  Therefore it would be obvious to omit the lines to one of ordinary skill in the art 



In view of Park it would be obvious to one of ordinary skill in the art replace the RDL level of Yew with Park should the design layout be desired, as a conventional RDL/UBM levels are known and understood to be capable having the clamed shapes/layout.  The shapes and layout are not recognized or understood to provide any further unexpected results and/or benefit, and thereby merely amount to the claimed of a particular shape which is otherwise known to be capable of being produced by one of ordinary skill and understanding in the art.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 2, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a solder ball (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 3, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a conductive pillar (Yew Fig. 6 & Park Fig. 11A).  

Regarding claim 4, Yew in view of Park disclose a semiconductor device of claim 3, further comprising a metal cap layer on the conductive pillar. 

Regarding claim 5, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first conductive material comprises a first material and the second conductive material comprises the first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 6, Yew in view of Park disclose a semiconductor device of claim 5, wherein the first portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A).  

Regarding claim 7, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is electrically connected through the first portion of the first redistribution layer to both the second conductive material and the first conductive material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 8, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6).

Regarding claim 9, Yew in view of Park disclose a semiconductor device comprising: an external connector; 
a underbump metallization layer with a first portion and a second portion, the first portion of the underbump metallization layer being in direct physical contact with the external connector (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a first dielectric material separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a second dielectric material different from the first dielectric material separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer, wherein a combination of the first dielectric material and the second dielectric material electrically isolate every surface of the second portion of the underbump metallization layer except for a first surface and a second surface(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
a first redistribution layer comprising: 
a first portion of the first redistribution layer in direct physical contact with the first surface (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); and 
a second portion of the first redistribution layer in direct physical contact with both the second surface and the first portion of the underbump metallization layer, wherein (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1), wherein the region between the first portion of the first redistribution layer and the second portion of the first redistribution layer is only filled with the second dielectric material (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1 – it would be obvious to omit the routing lines of Park in the region by simply rerouting them in a different location, thereby leaving the area filled with only the dielectric material.) 
a semiconductor die electrically connected to the external connector through the first portion of the underbump metallization layer and electrically connected to the first portion of the first redistribution layer through the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
an encapsulant surrounding the semiconductor die (Yew Fig. 6 – See regarding claim 1);
and through vias extending from a first side of the encapsulant to a second side of the encapsulant, wherein at least one of the through vias is located directly below at least a part of the second surface (Yew Fig. 6– See regarding claim 1).

Regarding claim 10, Yew in view of Park disclose a semiconductor device of claim 9, wherein both the first portion of the underbump metallization layer and the second portion of the underbump metallization layer comprise a first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 11, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 12, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a solder ball (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 13, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a conductive pillar (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 14, Yew in view of Park disclose a semiconductor device of claim 13, further comprising a metal cap layer over the conductive pillar (Yew Fig. 6 & Park Fig. 11A).


Regarding claim 15, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer is in direct physical contact with the second surface along a first interface with a first width and wherein the second portion of the first redistribution layer is in direct physical contact with the first portion of the underbump metallization layer along a second interface with a second width larger than the first width (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1). 

Regarding claim 16, Yew in view of Park disclose a semiconductor device of claim 9, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6).

Claims 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. in view of Park in view of Shih et al. and/or Hu et al in view of Huang( US 9087832 B2).

Regarding claim 17, Yew in view of Park disclose a package structure comprising: a first package comprising: 
a molding compound laterally encapsulating a die and an electrical connector, the electrical connector (i.e. via) adjacent the die, the die having a first side and a second side opposite the first side (Yew Fig. 6 – See regarding claim 1); 
a redistribution layer (RDL) over the first side of the die and the molding compound (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
an under bump metallurgy (UBM) layer over the RDL(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
an insulating layer over the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); and 
a first conductive connector over a first portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
 wherein: 
(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
 the RDL comprises a third portion disposed under and electrically coupling the first portion and second portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
the first portion, second portion, and third portion electrically connected to the first conductive connector (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1);  and 
a second insulating material is interposed between the third portion of the RDL and the first insulating material, the first insulating material in a different material layer than the second insulating material (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1),
wherein the second insulating material completely fills the entire region located between the third portion of the RDL and a fourth portion of the RDL, the second insulating material being the only material within the entire region located between the third portion of the RDL and the fourth portion of the RDL (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1 – it would be obvious to omit the routing lines of Park in the region by simply rerouting them in a different location, thereby leaving the area filled with only the dielectric material.), the fourth portion of the RDL being in electrical connection with the third portion of the RDL through the second portion of the UBM (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1)
. 
4, the support for these limitation rest solely in the admittedly not to scale and imprecise provided figures.  The originally filed written description is silent upon what is to be considered a “constant width” and/or “a equal height”.  Note the terms “constant” and “height” are not recited anywhere in the written description. 
It is unclear if the language is to account in any naturally occurring process error, surface roughness fluctuations etc.. While there may be support for a interpretation of wherein the connector has a close to or substantially constant width, it is unclear if it is exactly constant.  Further, there is no disclosure or discussion describing any unexpected results, benefits functions attributed to this limitation.  As such the limitation is not understood or recognized to provide any unexpected results and/or benefit.  This same analysis applies to the limitation of “equal height”.  
When viewing the reference Yew, the connector is planar with the top surface of the mold material, as the planar surface is where the RDL levels are formed.  It could be argued the connector extends to the same height of the mold, thus having the same height, noting that the portion protruding from the opposite side may be considered a standoff or bond pad.  Further, at the sized scale, one could considered the connectors also substantially constant width, as the interpretation of the range is not precisely 
Regardless, forming the structures to have a substantially constant width and a height equal to that of the mold is a known option.  For support see Huang et al. for generic support of this known convention, as Huang depicts in the same manner a the Applicant’s figures the connectors having a constant width and a matching height equal to the molding material which encapsulates a chip and connectors and with a RLD level thereon.

    PNG
    media_image4.png
    251
    398
    media_image4.png
    Greyscale

In view of Huang one of ordinary skill in the art would find it obvious to change the shapes of the device of Yew, such that the connectors of Yew could have a constant width and be the same height/length that matches the thickness of the molding material.  

In view of the cited prior art it is obvious to one of ordinary skill in the art to shape the elements as claimed.

Regarding claim 18, Yew in view of Park in view of Huang disclose a package structure of claim 17, wherein the RDL and the UBM layer electrically connects the die to the first conductive connector (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 19, Yew in view of Park in view of Huang disclose a package structure of claim 17 further comprising, a second package coupled to the first package using a second set of conductive connectors, the second package being proximate the second side of the die (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 20, Yew in view of Park in view of Huang disclose a package structure of claim 19 further comprising, a substrate coupled to the first package using the first conductive connector, and wherein the second package comprises a second die (Yew Fig. 6 & Park Fig. 11A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/2/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks filed 9/29/2020.
        2 The relative size is merely supported by the suggestion by observing the figures which are admitted on not be to scale.  As such it may only be claimed and interpreted that the first width (ie. Claim 15 – UBM) may be larger.  The extent of what is to be considered larger is however not explicitly or precisely defined/described in the written description.  Effectively, due to the lack of written description defining the intended ranges, the width may theoretically and reasonably be no more larger than a mere Plank’s length in width and meet the scope of the claim.  The Plank length is the smallest possible unit of measurement.  A Planck’s length is so small, there is no known means of measuring the differences between two locations that are closer than a Planck length.  This effectively claimed range of relative size difference is well within process variation error of relative structures that would/could be considered substantially the same in width.   There for the scope of the broadly claimed range which is not explicitly defined by any written description would/could overlap with widths that are substantially the same.  Due to standard process error it would be considered a obvious variant that even structure with desired substantial the same widths would naturally have variation where a width would deviate by more than a Planck’s length and would be obviously smaller or larger.
        3 While not labeled in the region, dielectric martial layer 140 fills the entire defined region.
        4 See footnote in regarding claim 1.